Order, Supreme Court, New York County (Martin Shulman, J.), entered February 17, 2010, which, inter alia, granted plaintiffs motion for summary judgment on the issue of defendant Frederick Mehl’s liability for legal malpractice, unanimously affirmed, without costs.
Defendant’s failure to inform plaintiff of the defects in title to the apartment when he learned of them was a failure “to exercise the ordinary reasonable skill and knowledge commonly possessed by a member of the legal profession,” and this failure resulted in actual damages to plaintiff (see AmBase Corp. v Davis Polk & Wardwell, 8 NY3d 428, 434 [2007]).
Defendant’s contention that plaintiffs motion is premature because more discovery is required is unsupported by any evidence suggesting that additional discovery will lead to further relevant evidence (see CPLR 3212 [f]; Zinter Handling, Inc. v Britton, 46 AD3d 998, 1001 [2007]; Duane Morris LLP v Astor Holdings Inc., 61 AD3d 418 [2009]). Concur — Tom, J.P., Catterson, Moskowitz, Freedman and Richter, JJ.